HUTCHESON, District Judge.
TMs case is the same as In re Nagy, just decided, 3 F.(2d) 77, except that in the Nagy Case petitioner had been convicted of the manufacture of liquor. In this case the offense was the unlawful possession of a still. TMs offense the Volstead Act (Comp. St. Ann. Snpp. 1923, § 10138(4 et seq.) denounces as a misdemeanor, and for its violation a flue may be imposed of from $100 to $500.
The petitioner naively declared that he had not .made any wiiisky; that he had tried to, but all he got out of Ms experiment was a little “wormy water”; and be therefore asserted with much vehemence that he ought not to be denied Ms citizenship, since his efforts at law violation had proved abortive. I am not prepared to concede that the failure to commit an offense because of insufficient ability or preparation would advantage an applicant for his “accolade,” since it is the man’s heart and intent which is here searched, rather than Ms achievements. But it is not necessary for me to so decide, since the law makes the possession of a still, without manufacture, a specific offense.
This being so, the case falls in principle directly within that of Nagy, and the same order will be entered.